Judgment, Supreme Court, Bronx County (Robert Straus, J.), rendered March 18, 2002, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defendant, who received the minimum sentence permitted by law, requests this Court to reduce his conviction to a lesser offense so as to permit imposition of a more lenient sentence. We conclude that defendant’s comprehensive waiver of his right to appeal forecloses appellate review of such a claim (see People v Hidalgo, 91 NY2d 733 [1998]). Concur — Tom, J.P., Andrias, Sullivan, Rosenberger and Friedman, JJ.